GODBOLD, Circuit Judge,
dissenting:
I believe that whether the construction platform was a vessel was a jury issue and *525not properly decided on summary judgment as an issue of law.
The trial court and this court stand on Cook v. Belden Concrete Products, Inc., 472 F.2d 999 (CA5, 1973). The plaintiff in Cook was working on a single barge moored to the dock by ropes and used as the site for fabricating concrete barges. During fabrication the barge-platform was moved from time to time along the dock to pick up materials. Upon completion of construction of a concrete barge the platform would be towed a short distance into deeper water for launching the newly built barge. Plaintiff Cook was a carpenter engaged in erecting forms on the platform preparatory to pouring concrete for a barge under construction. The district court granted summary judgment for the defendant on the ground that the platform was not a vessel.
The underpinning of Cook is the analogy of the barge-platform to a dry dock used as a site for shipbuilding and to the plaintiff’s activity thereon as a shipbuilder. In the present case four barges floating in the Mississippi River were being used as a site to weld together pipes into a completed pipeline and to transport the pipeline to its proposed location, a short distance away, and to lay it under navigable waters of the Mississippi where it would connect a fuel unloading point in the river with Exxon’s shore facility.
The platform on which plaintiff was injured consisted of a “crane barge,” moored lengthwise along the bank and connected to the bank by a ramp of boards and dirt. Outward from the “crane barge” were three other barges, lashed together end-to-end in a three-barge string parallel to the bank. Steel cables ran from the string of barges to dolphins on the bank. The crane on the shoreward barge was used for material handling, and this crane barge also was the means of access to the string of barges offshore. Actual work of welding the pipes was done on the offshore barges. Several times during fabrication the offshore string of barges was moved so that the crane on the shoreward barge could reach places of work on the offshore barges.1
The work being done on the outward barges, welding pipe, does not have the same connexity to shore as does shipbuilding — it can as well be done aboard a ship as ashore. Once the pipeline had been fabricated the string of offshore barges was towed into deeper water, and the assembled pipeline was slipped off into its destined place underneath the navigable waters of the Mississippi. The assembled pipeline was in a traditional sense cargo, transported (albeit a short distance) through naviga- ' ble waters to its destined location underneath navigable waters. This transportation function necessarily had to be performed for the pipeline to reach its permanent location, and it had to be performed by a moving vessel. The barge fabricated in Cook was not cargo in the traditional sense, and the manner of launching it was a matter of convenience rather than necessity.
Also the activity carried on by the plaintiff and the manner in which he was injured distinguish this case from Cook. Plaintiff was employed by the pipeline fabrication contractor and was in general charge of the job being done by contract with Exxon. Over a weekend eight Exxon fuel barges moored along the exposed side of the three-barge string. They tied up to a dock nearby and also put two lines to one or more of the offshore barges. When plaintiff arrived on Monday he noted the presence of the fuel barges and went aboard the fabrication barge string. He found that the steel cable running from one of these offshore barges to a dolphin ashore was unraveling and breaking. He feared that the strain imposed by the fuel barges, and their weight, and the wash of the current, would cause the line to break.
*526This was not the first time fuel barges had tied up to the offshore string, and those working on the fabrication barges objected to this because it pulled the fabrication barges away from the bank and tended to break the lines tying them to the bank. Also it caused the fabrication barges to buffet and slam against each other, which in turn dislocated and damaged the pipes on board.
A tug was called to remove the fuel barges. When the tug arrived it was suggested to plaintiff that the two lines from the fuel barges to the offshore string be untied. While plaintiff was engaged in untying one of these lines he was injured. Thus the purpose of plaintiff’s activity at the moment of his injury involved disengaging the fuel barges from their mooring to the offshore string of barges because the mooring exposed the offshore barges to the perils of navigable water. The chief peril from which plaintiff was protecting the barges was the possibility that the unraveling barge-to-shore cable would break and the lashed-together string of barges would be carried away by the current. Also he was protecting the barges from a repetition of what had occurred in the past, the barges being banged and buffeted together with the result of damage to them and to the pipe stacked aboard.
Under these circumstances I think Cook is not controlling as a matter of law. Under the low threshold to which the majority opinion refers, the jury should have determined whether plaintiff was injured on a vessel.2
The defendant answers the conditions and circumstances which I have described with the. disingenuous argument that the trial court disregarded as not believable plaintiff’s testimony that an emergency situation existed which caused him to cast off the mooring line from fuel barges to the floating barge string. The short answer to this is, of course, that credibility is an issue for the jury and not for the trial judge on summary judgment.

. The terms “platform” and “site” are used as convenient shorthand words without substantive significance. They convey neither more nor less permanence and unity to the four-barge operation than the facts impart.
It is not clear to me whether the outward string of three barges, lashed together, were connected in any manner to the crane barge or simply moored offshore of it and adjacent to it.


. It is obvious that the majority are not quite comfortable with the conclusion they reach, since they say: “[W]e note that Cook and now the instant case deviate from the general practice permitting Jones Act issues to be submitted to the jury, and accordingly should be applied restrictively.”